Title: To George Washington from Edmund Randolph, 19 August 1795
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia August 19. 1795.
          
          Immediately upon leaving your house this morning, I went to the office for the department of state, where I directed the room, in which I usually sat, to be locked up, and the key to remain with the Messenger. My object in this was to let all the papers rest, as they stood.
          Upon my return home, I reflected calmly and maturely upon the proceedings of this morning. Two facts immediately presented themselves; one of which was, that my usual hour of calling upon the President had not only been postponed for the opportunity of consulting others, upon a letter of a foreign minister highly interesting to my honor, before the smallest intimation to me; but they seemed also to be perfectly acquainted with its contents, and were requested to ask questions for their satisfaction: the other was, that I was desired to retire into another room, until you should converse with them upon what I had said.
          Your confidence in me, sir, has been unlimited, and, I can truly affirm, unabased. My sensations then cannot be concealed; when I find that confidence so immediately withdrawn, without a word or distant hint being previously dropped to me. This, sir, as I mentioned in your room, is a situation, in which I cannot hold my present office; and therefore I hereby resign it.
          It will not, however, be concluded from hence, that I mean to relinquish the inquiry. No, sir; very far from it. I will also meet any inquiry; and to prepare for it, if I learn, that there is a chance of overtaking Mr Fauchet before he sails, I will go to him immediately.
          I have to beg the favor of you to permit me to be furnished with a copy of the letter, and I will prepare an answer to it; which I perceive, that I cannot do, as I wish; merely upon the few, hasty memoranda, which I took with my pencil.
          I am satisfied, sir, that you will acknowledge one piece of

justice to be due on the occasion; which is, that, until an inquiry can be made, the affair shall continue in secrecy under your injunction. For after pledging myself for a more specific investigation of all the sugges⟨tions⟩ I here most solemnly deny, that any overture ever came from me, which was to produce money to me or any others for me; and that in any manner, directly or indirectly was a shilling ever received by me; nor was it ever contemplated by me that one shilling should be applied by Mr Fauchet to any purpose, relative to the insurrection.
          I presume, sir, that the paper No. 6, to which he refers, is not in your possession otherwise you would have shewn it to me. If I am mistaken, I cannot doubt, that you will suffer me to have a copy of it.
          I shall pass my accounts at the auditor’s and comptroller’s offices, and transmit to you a copy. I have the honor to be Sir with great respect yr mo. ob. serv.
          
            Edm: Randolph
          
        